                                  UNITED STATES DISTRICT COURT
 1
                                         DISTRICT OF NEVADA
 2
                                                    ***
 3
     ROMAL KHAIR,                                            Case No. 2:18-cv-01664-GMN-VCF
 4
                                           Petitioner,                      ORDER
 5          v.
 6   ATTORNEY GENERAL UNITED STATES
     OF AMERICA, et al.,
 7
                                        Respondents.
 8

 9
            The is a pro se petition filed pursuant to 28 U.S.C. § 2241, alleging unconstitutional
10
     immigration detention following a final order of removal. Respondents have moved to dismiss,
11
     arguing that petitioner’s removal is reasonably foreseeable. Petitioner opposed. In their reply,
12
     respondents raised a new argument: Even if removal is not reasonably foreseeable, petitioner has
13
     no viable claim because he received an individualized bond hearing in August 2018, at which time
14
     an immigration judge denied bond after determining petitioner was a flight risk. As this argument
15
     was raised for the first time in reply, petitioner has not had an opportunity to respond. The Court
16
     therefore sua sponte grants petitioner leave to file a sur-reply addressing this newly raised
17
     argument. Any such sur-reply shall be filed within fifteen days of the date of entry of this order.
18
            IT IS SO ORDERED.
19
             DATED THIS __        Dec 2018.
                        28 day of ____,
20

21
                                                               GLORIA M. NAVARRO
22                                                             UNITED STATES DISTRICT JUDGE
23

24                                                       1

25

26

27

28
